Case 1:20-cv-01066-TWP-DLP Document 20 Filed 06/10/20 Page 1 of 1 PageID #: 177



                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 PARADIGM LIVING CONCEPTS, LLC      )
 d/b/a PARADIGM HEALTH,             )
                                    )
                     Plaintiff,     )                  Case No. 1:20-cv-01066-TWP-DLP
                                    )
                v.                  )
                                    )
 GREAT LAKES ACQUISITION CORP. )
 d/b/a GREAT LAKES CARING a part of )
 the ELARA CARING NETWORK and       )
 COMMUNITY HOME HEALTH              )
 NETWORK OF INDIANA, LLC a          )
 part of the ELARA CARING NETWORK )
                                    )
                     Defendants.    )

                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff and Defendants, by

 counsel, hereby jointly stipulate and agree to the dismissal of this lawsuit with prejudice, with

 each party to pay their own costs, expenses, and attorneys’ fees.

 Attorneys for Plaintiff                          Attorneys for Defendants

 /s/ Debra A. Mastrian                            /s/ Eric J. Pelton________________________
 Debra A. Mastrian (17863-30)                     Eric J. Pelton (admitted pro hac vice)
 Linda L. Pence (13198-98)                        Thomas J. Davis (admitted pro hac vice)
 SmithAmundsen LLC                                Kienbaum Hardy Viviano Pelton & Forrest,
 201 N. Illinois Street, Suite 1400               P.L.C.
 Indianapolis, IN 46204                           280 N. Old Woodward Ave., Suite 400
 Phone: (317) 464-4100                            Birmingham, MI 48009
 dmastrian@salawus.com                            Phone: (248) 645-000
 lpence@salawus.com                               epelton@khvpf.com
                                                  tdavis@khvpf.com

                                                  Renea E. Hooper (26629-45)
                                                  Scopelitis, Garvin Light, Hanson & Feary, P.C.
                                                  10 W. Market Street, Suite 1400
                                                  Indianapolis, IN 46204
                                                  Phone: (317) 637-1777
                                                  rhooper@scopelitis.com

                                                  1
